Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10, 12-19, 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arns (DE 102011054866 A1).
Regarding Claim 6, Arns discloses a method for producing a hot-stamped and trimmed part (16) (Fig 5), comprising: hot stamping a blank to form a hot-stamped part 

    PNG
    media_image1.png
    515
    465
    media_image1.png
    Greyscale

Regarding Claim 7, Arns further discloses the laser trim line includes an inwardly curved line (Mod Fig 5 above), the inwardly curved line the press trim line (17) together defining the outwardly projecting angle.
Regarding Claims 8 and 13
Regarding Claim 9, Arns further discloses the hot-stamped and trimmed part (16) is a center pillar reinforcement of a vehicle (Lines 383-385), the center pillar reinforcement comprising an upper end section, a lower end section and an intermediate section (Mod Fig 5’ below), wherein the center pillar reinforcement is attached at the upper and lower end sections to a vehicle body (Lines 13-14), and the intermediate section has a side line containing the press trim line, and the lower end section has an outline containing the laser trim line (Mod Fig 5’ shows the intermediate section and the lower end section contains both the press and laser trim lines).

    PNG
    media_image2.png
    522
    503
    media_image2.png
    Greyscale

Regarding Claim 10, Arns discloses a method of producing a part (16) (Fig 5), comprising: shearing a blank to form a press trim line as a first portion of an outline (Mod Fig 5 below) (Lines 89-92 describe the method begins with a blanked material); hot stamping to form a hot-stamped part (Lines 89-92); and laser cutting the hot-stamped part to form a laser trim line as a second portion of the outline (Lines 190-204 and 384-385 

    PNG
    media_image1.png
    515
    465
    media_image1.png
    Greyscale

Regarding Claim 12, Arns further discloses a first portion of the outline includes an inwardly curved portion (Mod Fig 5 above), and a second portion of the outline intersects the inwardly curved portion to define the outwardly projecting angle (Mod Fig 5).
Regarding Claim 14, Arns further discloses the hot-stamped and laser-trimmed part (16) is a center pillar reinforcement of a vehicle (Lines 383-385), the center pillar reinforcement comprising an upper end section, a lower end section and an intermediate section (Mod Fig 5’ below), wherein the center pillar reinforcement is attached at the upper and lower end sections to a vehicle body (Lines 13-14), and a first portion of the outline defines the intermediate section (Mod Fig 5’ shows the intermediate section being 

    PNG
    media_image2.png
    522
    503
    media_image2.png
    Greyscale

Regarding Claim 15, Arns discloses a method of producing a part (16), comprising: shearing a blank to form a press trim line (Lines 89-92 describe the method begins with a blanked material); and laser cutting to form a laser trim line that intersects the press trim line (Mod Fig 5 below) (Lines 190-204 and 384-385 describe the option of laser cutting to cut off the excess portion 18).

    PNG
    media_image1.png
    515
    465
    media_image1.png
    Greyscale

Regarding Claim 16, Arns further discloses an intersection point of the press trim line and the laser trim line forms an outwardly projecting angle (Mod Fig 5 above).
Regarding Claim 17, Arns further discloses the laser trim line intersects the press trim line at an acute angle (Mod Fig 5 above shows the angle that appears to be about 45° which is an acute angle).
Regarding Claim 18, Arns further discloses a portion of the press trim line is removed during laser cutting (Fig 5 shows portion 18 containing the dashed press trim line which is removed during the laser cutting).
Regarding Claim 19, Arns further discloses a step of hot stamping after shearing and before laser cutting (Lines 89-92 describe the method begins with a blanked material and the blanked material is then hot formed before the laser cutting is started).
Regarding Claim 21, Arns further discloses the method according to claim 15, wherein an intersection point of the press trim line and the laser trim line forms a vertex (shown below).

    PNG
    media_image3.png
    580
    512
    media_image3.png
    Greyscale

Regarding Claim 22, Arns further discloses the method according to claim 6, wherein the outwardly projecting angle has a vertex (shown above) where the press trim line and the laser trim line intersect.
Regarding Claim 23, Arns further discloses the method according to claim 10, wherein the outwardly projecting angle has a vertex (shown above) where the press trim line and the laser trim line intersect.
Regarding Claim 24, Arns further discloses the method according to claim 9, wherein at an outwardly projecting corner (shown below), the side line (shown below: any line of the intermediate section that intersects the outline of either upper and lower end section can be interpreted to be the side line) of the intermediate section intersects the outline (shown below) of said at least one of the upper and lower end sections.

    PNG
    media_image4.png
    600
    577
    media_image4.png
    Greyscale

Regarding Claim 25, see claim 24 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arns in view of Okuda (US 9,616,481 B2).
Regarding Claim 11, while Arns discloses shearing and hot stamping, Arns does not disclose the shearing and hot stamping occur simultaneously (Lines 89-92 describe the method begins with a blanked material and the blanked material is then hot formed before the laser cutting is started).
However, in the same field of endeavor, Okuda teaches of a hot forming method (Figs 1-2) that combines shearing and hot stamping a part for the purpose of creating a product with less steps required (Col 1, Lines 56-65).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use Okuda’s technique of combining shearing and hot stamping, instead of Arns’ separated steps of shearing and then hot stamping in order to improve the process of Arns by reducing the amount of required steps (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding Claim 20, while Arns discloses shearing and hot stamping, Arns does not disclose the shearing and hot stamping occur simultaneously (Lines 89-92 describe the method begins with a blanked material and the blanked material is then hot formed before the laser cutting is started).

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use Okuda’s technique of combining shearing and hot stamping, instead of Arns’ separated steps of shearing and then hot stamping in order to improve the process of Arns by reducing the amount of required steps (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive. 
Applicant argues in pg. 2 in the Remark section that Arns at [0020] and [0041] appears that the entire outer edge of the hot-formed and press-hardened part is laser trimmed. Specifically, applicant cites [0020] of Arns which states that the laser cutting process is used for the “trimming of an edge area surrounding the hot-formed and press-hardened motor vehicle body component.” And [0041] of Arns which states “the B-pillar 16 has a circumferential edge 17, the edge 17 being cut off in edge regions 18 so that the corresponding desired component geometry is precisely adhered to” to allegedly reach the conclusion that Arns discloses that any outwardly projecting portion is formed only by a laser trim line.
Examiner respectfully disagrees. Arn cites in [0020] that “trimming of an edge area surrounding the hot-formed and press-hardened motor vehicle body component.”. examiner notes that this is not the entire edge area of the hot-formed and press-hardened motor vehicle body component. “an edge area” is interpreted as partial area of the entire edge of the vehicle that is to say the edge on the finished component that remains after it has been cut out.” This indicates that part of the edge 17 as shown in Fig. 5 has been originally cut prior to laser cutting and remains after region 18 has been cut.
Applicant argues in pg. 2-3 in the Remark section that Arns fails to disclose “press trim line and laser trim line together define an outwardly projecting angle” and Arns does not disclose that a laser trim line intersects a press trim line, let alone a specific sharpness or angle at which such trim lines intersect. Applicant adds that Arns cut off portion forms rounded corners and that the rounded corners is not typically defined by an angle. That is, rounded corners are typically defined by a radius, rather than an angle. Additionally, each of the rounded corners of Arns appears to be formed by only a laser trim line.
Examiner respectfully disagrees. Examiner notes that even if the cutout line is curved, at least the end portion of the laser trim line is made up of a line (tangent line) makes contact with the press trim line at an angle no matter how small it is. Also, examiner adds that the claim under BRI can be interpreted as having an angle of 180 degrees (flat with no cut- has 180 degree angle protruding outward- see below). In addition, applicant in Fig. 3 shows that the applicant’s angle is made up of a straight line and a curved line 32 (R2). Therefore, the rejection is proper.

    PNG
    media_image5.png
    101
    379
    media_image5.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799